DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1 and 15.
b.    Pending: 1-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung PG PUB 20160093353 (hereinafter Jung).
	
	
Regarding independent claim 1, Jung teaches a memory device (432 in figure 4) comprising: 
a memory array (“array” in [0002]/[0025], “…MTJ bit cell of a MRAM array…”) comprising: a plurality of memory cells ([0002], “… arrays of bit cells that each store a bit of data…”), each memory cell (136 in figure 1) having an impedance that varies in accordance with a respective data value stored therein ([0003], “…when the magnetization polarities are aligned or “parallel,” a low resistance state exists, which corresponds to a logical “0”. When the magnetization polarities are not aligned or are “anti-parallel,” a high resistance state exists, which corresponds to a logical “1”…”); and 
a tracking memory cell (156 in figure 1A) having an impedance ([0030], “…reference voltage V.sub.ref developed across reference cell 156 in reference circuit 174…”) based on a tracking data value (“tracking data value” has been interpreted as “value used for identifying and categorizing data”) stored therein; and 
a read circuit (170 in figure 1A) coupled to the memory array, the read circuit configured to: 
determine ([0030], “…sensing circuit 170 is configured to sense a difference between data voltage V.sub.data developed across bit cell 136 in data circuit 172 and reference voltage V.sub.ref developed across reference cell 156 in reference circuit 174…”) an impedance of a selected memory cell with respect to the impedance of the tracking memory cell; 
read a data value stored within the selected memory cell based upon a voltage change of a signal node (112 in figure 1A, [0030], “…ΔV=V.sub.data−V.sub.ref is sensed for determining the value stored in bit cell 136 (once again, if ΔV is positive, then the value stored in bit cell 136 is read as a logical value “1” and if ΔV is negative, the value stored in bit cell 136 is read as a logical value “0.”)…”) corresponding to the impedance of the selected memory cell.  

Claims 1-3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong PG PUB 20090016100 (hereinafter Jeong).

Regarding independent claim 1, Jeong teaches a memory device (title) comprising: 
a memory array (110 in figure 8) comprising: 
a plurality of memory cells (MC<1> to MC<n> in figure 8), each memory cell having an impedance that varies in accordance with a respective data value stored therein ([0014], “…a plurality of main cells programmed to have any one of a plurality of resistance states respectively corresponding to multi-bit data…”); and 
a tracking memory cell (RMC<1> to RMC<4> in figure 8) having an impedance based on a tracking data value stored therein (figure 9, [0095], “…reference cells RMC… can be programmed to respectively correspond to four resistance states. For example, the reference cell RMC<1> is programmed to have a resistance value of a state 310 corresponding to data 00…”); and 
a read circuit (SA in figure 8) coupled to the memory array, the read circuit configured to: determine ([0027], “…a variable resistance memory device may include a sense amplifier circuit that compares each bit line voltage of the main cells with the reference voltage to read multi-bit data stored in the main cells…”) an impedance of a selected memory cell with respect to the impedance of the tracking memory cell; 
read ([0070], “…sense amplifier circuit 130 may sense data of selected memory cells during a read operation. The sense amplifier circuit 130 compares a voltage of a sensing node, which may be connected to a bit line of selected memory cells during a read operation, with the reference voltage Vref…”) a data value stored within the selected memory cell based upon a voltage change of a signal node (“sensing node” in [0070]) corresponding to the impedance of the selected memory cell.

Regarding claim 2, Jeong teaches the memory device according to claim 1, wherein: each respective data value corresponds to a plurality of bits (abstract, “…main cells programmed to have any one of a plurality of resistance states respectively corresponding to multi-bit data...”)  

Regarding claim 3, Jeong teaches the memory device according to claim 1, wherein: the tracking data value of the tracking memory cell corresponds to one of a plurality of data values (figure 9, [0095], “…reference cells RMC… can be programmed to respectively correspond to four resistance states. For example, the reference cell RMC<1> is programmed to have a resistance value of a state 310 corresponding to data 00…”).  

Regarding claim 8, Jeong teaches the memory device according to claim 1, wherein: the signal node comprises a read bit line node ([0027], “…a sense amplifier circuit that compares each bit line voltage of the main cells with the reference voltage to read multi-bit data stored in the main cells...”)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6, 9-10, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong PG PUB 20090016100 (hereinafter Jeong), in view of Wu PG PUB 20140043886 (hereinafter Wu).

	
Regarding claim 4, Jeong teaches the memory device according to claim 1, but does not teach wherein: the impedance of the selected memory cell corresponds to a transistor within the selected memory cell, wherein a gate voltage of the transistor varies with a data written within the selected memory cell.  
Jeong teaches a reading method which can have “a high resolution reading performance” ([0013] of Jeong). An example embodiment provides a reading method of a variable resistance memory device including memory cells and reference cells. The reading method include generating reference voltages by using bit line voltages sensed from reference cells, and reading data programmed in main cells by referring to a reference voltage. But the embodiment Jeong teaches is a phase change memory (abstract, “an example embodiment of a phase change memory device may include main cells programmed to have any one of a plurality of resistance states respectively corresponding to multi-bit data”).
However, Wu teaches many types of memory cells that are characterized by a difference in discharge rate at different logic states. Figure 10 of Wu teaches MRAM, RRAM, ROM, Flash, and SRAM.
[0013] of Jeong). Therefore, the combination of Jeong and Wu teaches wherein: the impedance of the selected memory cell (flash cell in figure 10 of Wu) corresponds to a transistor (flash cell in figure 10) within the selected memory cell, wherein a gate voltage of the transistor varies with a data written within the selected memory cell.  

Regarding claim 6, the combination of Jeong and Wu teaches the memory device according to claim 4, wherein: 63Atty. Dkt. No.: 81670-108PATENT the plurality of memory cells comprises non-volatile memory cells (flash cell in figure 10 of Wu).  

Regarding claim 9, Jeong teaches the memory device according to claim 1, Jeong teaches a reading method which can have “a high resolution reading performance” ([0013] of Jeong). An example embodiment provides a reading method of a variable resistance memory device including memory cells and reference cells. The reading method include generating reference voltages by using bit line voltages sensed from reference cells, and reading data programmed in main cells by referring to a reference voltage. 
But Jeong does not teach the device further comprising a selection circuit, wherein: the read circuit and the selection circuit, are configured to: effect a change in voltage of the signal node at a variable rate corresponding to the impedance of the selected memory cell; determine a time delay 
However, Wu teaches in [0027] a read method by using “rates of discharge” to discriminating the logic value stored in a bit cell rather than relying on “comparing voltages associated with BL and REFBL lines”. The advantage of doing is to provide “Circuits and techniques are needed that read bit cell logic values dependably without unnecessary delay” ([0006] of Wu).
Jeong and Wu are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Jeong and Wu before him, to modify the memory cell-reference cell scheme of Jeong to rate of discharge method of Wu, such that combination of Jeong and Wu teaches the device further comprising a selection circuit (WL and BL associated with selected cell, [0032] of Wu, “…The bit cells … are addressable by word lines to select all the memory bits …”, or YMUX in figure 9 of Wu), wherein: the read circuit (circuit in figure 1 of Wu) and the selection circuit (WL and BL associated with selected cell, [0032] of Wu, “…The bit cells … are addressable by word lines to select all the memory bits …”, or YMUX in figure 9 of Wu), are configured to: effect a change in voltage (voltage at BL in figure 1 of Wu) of the signal node (BL in figure 1 of Wu) at a variable rate (figure 5 of Wu teaches ramping down of the voltage on the bit line BL proceeds at a different rate depend on resistance value of the cell) corresponding to the impedance of the selected memory cell; determine ([0036] of Wu, “…The bit line voltages ramp down toward a switching threshold voltage established by the BL and REFBL level detectors 38, 39. The rate of discharge of the bit lines BL, REFBL is determined by the current amplitude sinked through the BL and REFBL level detectors 38, 39...”) a time delay associated with the change in voltage of the signal node; and read the data value stored within the selected memory cell based upon the time delay ([0055] of Wu, “…The logic state of the bit cell is discriminated by whether the ramp-down of the bit line BL or the REFBL line crosses the threshold first...”), in order to provide “Circuits and techniques are needed that read bit cell logic values dependably without unnecessary delay” ([0006] of Wu).

Regarding claim 10, the combination of Jeong and Wu teaches the memory device according to claim 9, wherein: the read circuit (circuit in figure 1 of Wu) is configured to: discharge (BL in figure 1 of Wu) the signal node at a variable rate corresponding to the impedance of the selected memory cell (figure 5 of Wu teaches ramping down of the voltage on the bit line BL proceeds at a different rate depend on resistance value of the cell); determine (figure 5 of Wu, “discharge rate” indicated in title) the time delay associated with the change in voltage of the signal node based on a time-to-discharge measurement of the signal node (figure 5 of Wu, “discharge rate” indicated in title), wherein the signal node comprises a read bit line node (BL in figure 1 of Wu).  

Regarding independent claim 15, the combination of Jeong and Wu teaches a method of reading a memory device, comprising: effecting, using a read circuit (figure 1 of Wu), a voltage transition of a signal node (BL in figure 1 of Wu) of the memory device at a variable rate (“rates of discharge” in [0027]of Wu, “…The rates of discharge are the basis for discriminating the logic value stored in a bit cell...”) corresponding to a data value stored within a 65Atty. Dkt. No.: 81670-108PATENT selected memory cell; 
wherein a memory cell (MC<1> to MC<n> in figure 8 of Jeong) is disposed within a memory array (110 plus 120 in figure 5 of Jeong) of the memory device, measuring, using a tracking cell (RMC<1> to RMC<4> in figure 8 of Jeong), a time-to-transition (figure 5 of Wu teaches ramping down of the voltage on the bit line BL to a threshold value proceeds at a different rate depend on resistance value of the cell) of a signal node (BL in figure 1 of Wu) coupled to a memory cell of the memory device; wherein, the tracking cell (RMC<1> to RMC<4> in figure 8 of Jeong) is disposed within the memory array 110 plus 120 in figure 5 of Jeong); and determining the data value stored within the selected memory cell, based on a time-to-transition measurement of the signal node ([0055] of Wu, “…The logic state of the bit cell is discriminated by whether the ramp-down of the bit line BL or the REFBL line crosses the threshold first...”).  

Regarding claim 16, the combination of Jeong and Wu teaches the method of claim 15, wherein the data value corresponds to a plurality of bits ([0014] of Jeong, “…a plurality of main cells programmed to have any one of a plurality of resistance states respectively corresponding to multi-bit data…”).  

Regarding claim 17, the combination of Jeong and Wu teaches the method of claim 15, further comprising, storing a tracking data value in the tracking cell prior to reading the memory device ([0089] of Jeong, “…reference cells RMC<1> to RMC<4> are programmed into respectively different resistance states each time data are written into the main cells MC<1> to MC<n>. The reference cells RMC<1> to RMC<4> are programmed into resistance values corresponding to respectively different data…”)  

Regarding claim 18, the combination of Jeong and Wu teaches the method of claim 15, further comprising, comparing the time-to-transition measurement to a reference condition; wherein the reference condition is based on a time-to-transition measurement of the tracking cell ([0055] of Wu, “…The logic state of the bit cell is discriminated by whether the ramp-down of the bit line BL or the REFBL line crosses the threshold first...”).  

Claims 4, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong PG PUB 20090016100 (hereinafter Jeong), in view of ISHIZU PG PUB 20180075900 (hereinafter ISHIZU).

Regarding claim 4, Jeong teaches the memory device according to claim 1, but does not teach wherein: the impedance of the selected memory cell corresponds to a transistor within the selected memory cell, wherein a gate voltage of the transistor varies with a data written within the selected memory cell.  
Jeong teaches a reading method which can have “a high resolution reading performance” ([0013] of Jeong). An example embodiment provides a reading method of a variable resistance memory device including memory cells and reference cells. The reading method include generating reference voltages by using bit line voltages sensed from reference cells, and reading data programmed in main cells by referring to a reference voltage. But the embodiment Jeong teaches is a phase change memory (abstract, “an example embodiment of a phase change memory device may include main cells programmed to have any one of a plurality of resistance states respectively corresponding to multi-bit data”).
However, ISHIZU teaches in figure 5A a 3T gain cell where the SN is linked to gate of a transistor MP2.
Jeong and ISHIZU are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Jeong and ISHIZU before him, to apply the memory cell-reference cell scheme of Jeong to other types of memory cells  implementation of ISHIZU such that this memory cell-reference cell scheme of Jeong applied to 3T gain cell suggested in figure 5A of ISHIZU, in order to enjoy a reading method which can have “a high resolution reading performance” ([0013] of Jeong). Therefore, the combination of Jeong and ISHIZU teaches wherein: the impedance of the selected memory cell (3T gain cell in figure 5A of ISHIZU) corresponds to a transistor (MP2 in figure 5A of ISHIZU) within the selected memory cell, wherein a MP2 in figure 5A of ISHIZU) varies with a data written within the selected memory cell.  

Regarding claim 5, the combination of Jeong and ISHIZU teaches the memory device according to claim 4, wherein: the plurality of memory cells comprises volatile memory cells (figure 5A of ISHIZU).  

Regarding claim 7, the combination of Jeong and ISHIZU teaches the memory device according to claim 4, wherein: the selected memory cell (figure 5A of ISHIZU) comprises a second transistor (MP3 or C1 in figure 5A of ISHIZU, C1 can be considered as source drain tied transistor) having a gate voltage that varies with a data written within the selected memory cell; and the transistor (MP2 in figure 5A of ISHIZU) and second transistor (MP3 or C1 in figure 5A of ISHIZU, C1 can be considered as source drain tied transistor) together, determine the impedance of the selected memory cell.  

Allowable Subject Matter
Claims 11-14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Jeong PG PUB 20090016100 (hereinafter Jeong).
Jeong discloses a phase change memory device and a reading method. An example embodiment of a phase change memory device may include main cells programmed to have any one of a plurality of resistance states respectively corresponding to multi-bit data, reference cells programmed to have at programmed, and a reference voltage generation circuit sensing the reference cells to generate reference voltages for identifying each of the resistance states.
Regarding claim 11, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: charge the signal node at a variable rate corresponding to the impedance of the selected memory cell.
Regarding claim 12 (and the respective dependent claims 13-14), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a time-to-discharge measurement circuit comprising: an input coupled to the signal node; and a delay line defining a plurality of delay stages, wherein each delay stage is coupled to a respective one of a plurality of registers that are responsive to a common strobe clock.  
Regarding claim 19, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: providing a strobe clock signal to a plurality of time-to-transition measurement circuits; wherein the strobe clock signal is provided by a delay element.
Regarding claim 20, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: determining the data value stored within the selected memory cell based on a time-to-transition measurement of the signal node further comprises, capturing states of a delay line at one or more time intervals defined by coupling one or more strobe clock signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824